17‐1593‐cv 
Marybeth M. Donlick v. Standard Ins. Co. 
  
 
                       UNITED STATES COURT OF APPEALS 
                            FOR THE SECOND CIRCUIT 
                                           
                                  SUMMARY ORDER 
 
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.  CITATION TO A 
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS 
GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURTʹS 
LOCAL RULE 32.1.1.  WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH 
THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC 
DATABASE (WITH THE NOTATION ʺSUMMARY ORDERʺ).  A PARTY CITING TO A 
SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY 
COUNSEL.  
 
                    At  a  stated  term  of  the  United  States  Court  of  Appeals  for  the  Second 
Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the 
City of New York, on the 21st day of February, two thousand eighteen. 
 
PRESENT:   
                    JOHN M. WALKER, JR.,  
                    GERARD E. LYNCH,  
                    DENNY CHIN, 
                               Circuit Judges. 
                      
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x 

MARYBETH M. DONLICK, 
                                                   Plaintiff‐Appellant, 
 
                                           v.                                                   17‐1593‐cv 
 
STANDARD INSURANCE COMPANY, FKA 
STANCORP FINANCIAL GROUP, INC., 
                                                   Defendant‐Appellee. 
                                 
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x 
                                                                                             
FOR PLAINTIFF‐APPELLANT:                  Ronald R. Benjamin, Law Office of Ronald R. 
                                          Benjamin, Binghamton, New York.  
 
FOR DEFENDANT‐APPELLEE:                   Brooks R. Magratten, Scott K. Pomeroy, Pierce 
                                          Atwood LLP, Providence, Rhode Island. 
 
              Appeal from the United States District Court for the Northern District of 

New York (Scullin, J.). 

              UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

ADJUDGED, AND DECREED that the judgment of the district court is AFFIRMED.    

              Plaintiff‐appellant Marybeth M. Donlick appeals from the district courtʹs 

judgment entered May 2, 2017, in favor of defendant‐appellee Standard Insurance 

Company (ʺStandardʺ).  Donlick brought this action under the Employee Retirement 

Income Security Act of 1974 (ʺERISAʺ), 29 U.S.C. § 1132(a)(1)(B), to challenge Standardʹs 

decision to terminate her long‐term disability (ʺLTDʺ) benefits.  The district court 

granted Standardʹs motion for summary judgment by opinion and order filed the same 

date.  We assume the partiesʹ familiarity with the underlying facts, procedural history, 

and issues on appeal.

              Construed in the light most favorable to Donlick, the facts are 

summarized as follows:  On August 7, 2012, Donlick, who until that point had been 

employed as a truck driver for Chesapeake Energy Corporation, was involved in a 

motorcycle accident.  Donlick was seriously injured ‐‐ her right leg was amputated 
                                             2
                                                                                                           
below her knee and her left ankle was fractured among other injuries.  Donlick applied 

for LTD benefits through her employee benefit plan (the ʺPlanʺ) with Standard.     

                Under the Plan, Standard had ʺfull and exclusive authority to control and 

manage the [Plan], to administer claims, and to interpret the [Plan] and resolve all 

questions arising in the administration, interpretation, and application of the [Plan].ʺ 

J.A. at 95.  To receive LTD benefits, Donlick had to prove that she had an injury that 

prevented her from performing the ʺMaterial Dutiesʺ1 of her ʺOwn Occupation.ʺ2  Id. at 

82; see, e.g., Pruter v. Local 210ʹs Pension Tr. Fund, 858 F.3d 753, 762 (2d Cir. 2017) 

(establishing that plaintiff has burden of proof).  Standard approved Donlickʹs claim in 

January 2013, and began paying her monthly LTD benefits in March 2013.  Standard 

also notified Donlick that after two years the Planʹs definition of an LTD would shift 

from an ʺown occupationʺ to an ʺany occupationʺ standard. 3   




1         ʺMaterial Dutiesʺ are defined as ʺthe essential tasks, functions and operations, and the skills, 
abilities, knowledge, training and experience, generally required by employers from those engaged in a 
particular occupation that cannot be reasonably modified or omitted.ʺ  J.A. at 67. 
2         ʺOwn Occupationʺ is defined as ʺany employment, business, trade, profession, calling or vocation 
that involves Material Duties of the same general character as the occupation you are regularly 
performing for your Employer when Disability begins.ʺ  J.A. at 67. 
3         ʺAny Occupationʺ is defined as ʺany occupation or employment which you are able to perform, 
whether due to education, training, or experience, which is available at one or more locations in the 
national economy and in which you can be expected to earn at least 60% of your Indexed Predisability 
Earnings within twelve months following your return to work, regardless of whether you are working in 
that or any other occupation.ʺ  J.A. at 67. 

                                                    3 
                                                                                                 
              After paying her LTD benefits for two years, Standard reevaluated 

Donlickʹs claim, determined that she did not satisfy the ʺany occupationʺ standard, and 

terminated her LTD benefits.  Donlick internally appealed, and after considering 

additional medical evidence, on March 15, 2016, Standard upheld its earlier decision to 

terminate Donlickʹs LTD benefits.           

              Donlick commenced this action.  The district court granted summary 

judgment in favor of Standard, finding that Standard did not abuse its discretion in 

terminating Donlickʹs LTD benefits.  This appeal followed.  

              On appeal Donlick argues, inter alia, that Standardʹs benefit determination 

was an abuse of discretion, the district court applied the wrong standard of review, and 

the district court should have considered evidence outside the administrative record.  

Upon review, we conclude that Donlickʹs appeal is without merit substantially for the 

reasons articulated by the district court in its thorough and well‐reasoned 

memorandum decision and order.   

              We review de novo a district courtʹs grant of summary judgment, 

ʺconstruing the evidence in the light most favorable to the non‐moving party and 

drawing all reasonable inferences in its favor.ʺ  Mitchell v. City of New York, 841 F.3d 72, 

77 (2d Cir. 2016).  Though we review the district courtʹs decision de novo, where, as is the 


                                               4 
                                                                                                    
case here, ʺthe benefit plan gives the administrator . . . authority to determine eligibility 

for benefits or to construe the terms of the plan,ʺ we review the administratorʹs 

interpretation for abuse of discretion.  Firestone Tire & Rubber Co. v. Bruch, 489 U.S. 101, 

115 (1989).    

                  Donlick argues that because Standard had a conflict of interest, as it both 

evaluates and pays benefit claims, we should review Standardʹs interpretation de novo.  

Though this sort of conflict is a factor that should be taken into account in a courtʹs 

evaluation, it ʺdoes not make de novo review appropriate.ʺ  McCauley v. First Unum Life 

Ins. Co., 551 F.3d 126, 133 (2d Cir. 2008) (citing Metro. Life Ins. Co. v. Glenn, 554 U.S. 105, 

111 (2008)).  ʺThis is true even where the plaintiff shows that the conflict of interest 

affected the choice of a reasonable interpretation.ʺ  McCauley, 551 F.3d at 133 (citing 

Glenn, 554 U.S. at 111).  

                  Donlick also suggests that de novo review is appropriate because Standard 

violated Department of Labor (ʺDOLʺ) regulations, specifically 29 C.F.R. § 2560.503‐

1(f)(2)(iii)(B),4 when a Standard employee failed to return a phone call from Donlick.  



4      The regulation reads:  
              In the case of a post‐service claim, the plan administrator shall notify the 
              claimant, in accordance with paragraph (g) of this section, of the planʹs 
              adverse benefit determination within a reasonable period of time, but 
              not later than 30 days after receipt of the claim.  This period may be 

                                                    5 
                                                                                                
Though ʺa planʹs failure to comply with the [DOLʹs] claims‐procedure regulation, 29 

C.F.R. § 2560.503‐1, will result in that claim being reviewed de novo,ʺ the regulation cited 

by Donlick pertains only to group health plans, not disability benefit plans.  Halo v. Yale 

Health Plan. Dir. of Benefits & Records Yale Univ., 819 F.3d 42, 57‐58 (2d Cir. 2016).  

Moreover, we are not persuaded that Standardʹs alleged failure to return a phone call 

would violate 29 C.F.R. § 2560.503‐1(f)(2)(iii)(B), especially in light of Standardʹs 

evidence that it sent numerous notices to Donlick and her lawyer.  Donlick also 

suggests generally that Standard insufficiently communicated with her while 

evaluating her claim, but cannot point to any regulation that Standard violated or 

explain why this lack of communication should alter the standard of review.     

              Donlick next contends that the district court should have considered 

outside records she submitted instead of limiting its review to the administrative 




              extended one time by the plan for up to 15 days, provided that the plan 
              administrator both determines that such an extension is necessary due to 
              matters beyond the control of the plan and notifies the claimant, prior to 
              the expiration of the initial 30‐day period, of the circumstances requiring 
              the extension of time and the date by which the plan expects to render a 
              decision.  If such an extension is necessary due to a failure of the 
              claimant to submit the information necessary to decide the claim, the 
              notice of extension shall specifically describe the required information, 
              and the claimant shall be afforded at least 45 days from the receipt of the 
              notice within which to provide the specified information.  29 C.F.R. § 
              2560.503‐1(f)(2)(iii)(B).  

                                                   6 
                                                                                                   
record.  Though the district court has discretion to consider evidence from outside the 

administrative record, ʺthe presumption is that judicial review ʹis limited to the record 

in front of the claims administrator unless the district court finds good cause to consider 

additional evidence.ʹʺ  Muller v. First Unum Life Ins. Co., 341 F.3d 119, 125 (2d Cir. 2003) 

(quoting DeFelice v. Am. Intʹl Life Assurance Co. of N.Y., 112 F.3d 61, 67 (2d Cir. 1997)).  A 

conflicted administrator does not necessitate a finding of good cause.  Locher v. Unum 

Life Ins. Co. of Am., 389 F.3d 288, 296 (2d Cir. 2004).  Donlick failed to demonstrate good 

cause ‐‐ rather, she simply suggests in a conclusory manner that Standard is conflicted 

and that the strength of the evidence outside the record is itself enough to constitute 

good cause.    

              Lastly, Donlick challenges Standardʹs decision to terminate her LTD 

benefits as an abuse of discretion.  Standardʹs interpretation was not an abuse of 

discretion.  That is, it was not ʺwithout reason, unsupported by substantial evidence or 

erroneous as a matter of law.ʺ  Miller v. United Welfare Fund, 72 F.3d 1066, 1072 (2d Cir. 

1995) (internal quotation marks and citation omitted).  Standard gave Donlick several 

opportunities to submit proof of continuing disability and considered the submissions 

of her physicians and vocational expert.  Though Donlick lost her leg and struggled to 

find a suitable prosthetic, Standardʹs conclusion that Donlick could still perform 


                                               7 
                                                                                           
sedentary occupations, such as shipping traffic clerk, was reasonable and supported by 

substantial evidence. Standard had several independent physicians and vocational 

experts consider Donlickʹs claim and her additional submissions, leading to the 

conclusion that Donlick did not meet the ʺany occupationʺ standard.      

                                           . . .  

             We have considered Donlickʹs remaining arguments and find them to be 

without merit.  Accordingly, we AFFIRM the judgment of the district court. 

 
                                         FOR THE COURT:  
                                         Catherine OʹHagan Wolfe, Clerk 




                                            8